Citation Nr: 1119504	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  96-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, including PTSD, to include as secondary to service-connected low back disability.

2.  Entitlement to a rating in excess of 60 percent for lumbar herniated nucleus pulposus, L5-S1 degenerative disc disease from August 13, 1996 through January 16, 1997.

3.  Entitlement to a rating in excess of 60 percent for lumbar herniated nucleus pulposus, L5-S1 degenerative disc disease from February 28, 1997.

4.  Entitlement to an effective date prior to February 28, 1997, for the grant of service connection for COPD.

5.  Entitlement to an initial rating in excess of 60 percent for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to an effective date prior to August 13, 1996, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

7.  Entitlement to an effective date prior to August 13, 1996 for the grant of Dependents' Educational Assistance.

(The issue of whether the debt for overpayment calculated in the amount of $18,123.00 was properly created and calculated, and the issue of entitlement to waiver of recovery of nonservice-connected disability pension benefit overpayment in the calculated amount of $18,123.00, are addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) that denied the claims for the benefits set forth above.

A February 2006 rating decision denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for PTSD and an acquired psychiatric disability other than PTSD.  In an April 2009 decision, the Board denied the Veteran's appeal to reopen a claim for service connection for psychiatric disability.  The Veteran thereafter appealed the April 2009 Board decision to the Court which, upon a December 2009 Joint Motion of the parties, promulgated an Order in January 2010 that vacated that part of the Board's April 2009 decision that (1) declined to reopen a claim for service connection for PTSD; (2) declined to reopen a claim for service connection for an acquired psychiatric disability, other than PTSD.  A June 2010 Board decision restyled the issue as whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, to include as secondary to service-connected low back disability, and remanded the issue for the purpose of affording the Veteran a VA examination.

While the Veteran provided testimony at a hearing before a Veterans Law Judge in September 1999, testimony given at that hearing did not include the issues on appeal, and consideration of this case by a panel of three Veterans Law Judges is not required.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's June 2010 remand directives, in August 2010 the Veteran underwent a VA psychiatric examination.  The Veteran and his representative have requested that the Veteran be afforded another VA psychiatric examination.  While the Board does not agree with the Veteran's characterization of the August 2010 VA psychiatric examination report, the Board notes that the August 2010 VA examiner did tend to primarily concentrate on PTSD, and did not discuss records such as an April 2004 VA record reflecting a diagnosis of depression and an October 2008 VA psychiatric record noting Axis I diagnoses of mood disorder and impulse control (anger).  In order to afford the Veteran the benefit of the doubt, the Board finds that the Veteran should be scheduled for another VA psychiatric examination to address the medical matters presented by this appeal.

An October 2010 RO decision, in effectuating the Board's June 2010 decision, assigned a rating of 60 percent for lumbar herniated nucleus pulposus, L5-S1 degenerative disc disease from August 13, 1996 through January 16, 1997, assigned a 100 percent rating (pursuant to 38 C.F.R. § 4.30) effective January 17, 1997 through February 28, 1997, and assigned a rating of 60 percent for lumbar herniated nucleus pulposus, L5-S1 degenerative disc disease from February 28, 1997.  Also, the October 2010 RO decision, in effectuating the Board's June 2010 decision to grant service connection for COPD, due to tobacco use and/or nicotine dependence, assigned a rating of 60 percent for COPD, effective February 28, 1997.  Finally, the October 2010 RO decision also awarded 1) the Veteran entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), effective August 13, 1996, 2) entitlement to special monthly compensation based on housebound criteria, and 3) established the Veteran's eligibility for Dependents' Educational Assistance, effective August 13, 1996.  In a statement received in December 2010, the Veteran's representative essentially stated that the Veteran disagreed with the actions taken in the October 2010 RO decision.  Under such circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The June 2010 Board decision remanded the issue of entitlement to a compensable disability rating for low back disability.  Due to the actions taken in the June 2010 Board decision and the October 2010 RO decision, that issue has become part and parcel of the issues of entitlement to a rating in excess of 60 percent for lumbar herniated nucleus pulposus, L5-S1 degenerative disc disease from August 13, 1996 through January 16, 1997, and entitlement to a rating in excess of 60 percent for lumbar herniated nucleus pulposus, L5-S1 degenerative disc disease from February 28, 1997.

Accordingly, the case is hereby REMANDED for the following:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should be one who has not previously examined the Veteran and should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current psychiatric disability, including PTSD, that is related to service or that is proximately due to, or aggravated by, service-connected low back disability or COPD disability.

2.  The AOJ should then readjudicate the issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, including PTSD, to include as secondary to service-connected disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.

3.  The AOJ should issue a statement of the case for the issues of entitlement to a rating in excess of 60 percent for lumbar herniated nucleus pulposus, L5-S1 degenerative disc disease from August 13, 1996 through January 16, 1997, entitlement to a rating in excess of 60 percent for lumbar herniated nucleus pulposus, L5-S1 degenerative disc disease from February 28, 1997, entitlement to an effective date prior to February 28, 1997, for the grant of service connection for COPD, entitlement to an initial rating in excess of 60 percent for COPD, entitlement to an effective date prior to August 13, 1996, for the grant of TDIU, and entitlement to an effective date prior to August 13, 1996 for the grant of Dependents' Educational Assistance.  Only if the Veteran perfects an appeal as to any issue should that issue be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





